Case: 16-50406      Document: 00513965751         Page: 1    Date Filed: 04/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-50406                                FILED
                                  Summary Calendar                          April 24, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LAWRENCE WOODS, also known as Dion Starr,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:15-CR-32-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Lawrence Woods pleaded guilty of receipt of child pornography (Count
8SS) and possession of child pornography (Count 9SS), and he was sentenced
within the guidelines range to a 240-month term of imprisonment for Count
8SS and to a consecutive 120-month term of imprisonment for Count 9SS. He
was ordered to serve concurrent 10-year periods of supervised release.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50406     Document: 00513965751     Page: 2   Date Filed: 04/24/2017


                                  No. 16-50406

      Woods contends that the district court failed to give adequate
consideration to the fact that he suffers from Post-Traumatic Stress Disorder
(PTSD) related to his military service in Iraq. Although he concedes that this
condition “never received therapy or proper diagnosis,” Woods asserts that the
district court erred in failing to address expressly “the apparent PTSD in the
context of” U.S.S.G. § 5H1.3, p.s.
      The district court adopted the probation officer’s finding that there was
“no indication [Woods] is currently suffering from any mental or emotional
problems,” and Woods has failed to show that the information in the
presentence report was unreliable. See United States v. Trujillo, 502 F.3d 353,
357 (5th Cir. 2007). The record does not reflect that Woods suffered from a
mental or emotional condition that was present to an unusual degree or that
distinguishes this case from the typical case covered by the Guidelines. See
§ 5H1.3, p.s.
      Although Woods complains that the district court did not consider his
personal characteristics, criminal history, military service, and employment
record, those factors were discussed in the presentence report, and Woods has
not shown that the district court’s sentence did not account for them. See
United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Woods has not
rebutted   the   presumption     that   his   within-guidelines   sentence   was
substantively reasonable. See id.
      The court imposed a special condition of supervised release limiting
Woods’s access to the internet. Woods argues that this condition is overbroad
and will limit his employment opportunities. Our review of this contention is
for plain error. See United States v. Ellis, 720 F.3d 220, 224-25 (5th Cir. 2013).
This court has routinely upheld such restrictions in child pornography cases.




                                        2
    Case: 16-50406    Document: 00513965751    Page: 3   Date Filed: 04/24/2017


                                No. 16-50406

Id. at 225; see also U.S.S.G. § 5D1.3(d)(7)(B). He has shown no error, plain or
otherwise. The judgment is
      AFFIRMED.




                                      3